Citation Nr: 0207835	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  94-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from a September 1993 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service connection for bronchitis and assessed a 
noncompensable rating.  In the course of her appeal, the 
veteran was awarded an increased rating of 10 percent for her 
service connected disability.


FINDING OF FACT

The veteran's bronchitis is manifested by symptoms that are 
productive of moderate but not severe impairment, with 
pulmonary function tests, conducted in October 1999, showing 
a FEV1 of 116 percent of predicted value and a FEV1/FVC of 79 
percent of the predicted value; and DLCO (SB) of 80 percent 
of predicted value.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess 10 percent 
for bronchitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.97, Diagnostic Code 6600 (effective prior to and on 
October 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At her August 1993 VA examination, the veteran reported that 
after separation from service she continued to experience 
cough and sputum production described as whitish yellow with 
occasional blood.  She also complained of headache, chest 
pain, and a nauseous feeling.  The veteran indicated that she 
had no history of shortness of breath, wheezing, or asthma.

The examination showed the veteran's weight at 160 pounds, S1 
and S2 normal, no murmur, no gallop, peripheral pulses were 
good, sitting pulse was 80, blood pressure was 120/80, and 
respiration was 12.  Breath sounds were equal, there were no 
rales, no bronchi, and no clubbing.  A chest x-ray showed 
increase marking of the right lower lobe, electrocardiogram 
was normal, pulmonary function test was almost normal except 
terminal airway disease forced expiratory flow was between 75 
percent and 85 percent was 65 percent which was noted as 
border line low.  

VA outpatient treatment reports dated December 1993 to July 
1994 showed the veteran taking medication to control her 
respiratory problems.  The veteran complained of increased 
productive cough and increased phlegm.  

At her September 1994 RO hearing, the veteran testified that 
she experienced excessive spit where she could hardly breath, 
congestion of the nose which caused her inability to sleep, 
and difficulty breathing after exercise.  She indicated that 
she took antibiotics and cough syrup for her bronchitis and 
was told that she had scarring on her lungs and that was why 
she had so many infections.  

At her October 1995 VA examination, the veteran reported 
using Bacinase inhaler, decongestant, and cough syrup 
throughout the year.  She indicated that she had a deep cough 
congestion, which made her short of breath, excessive sputum, 
chronic cold, and nasal congestion.  She also complained of 
difficulty breathing, chest pains on and off, nose bleeds, 
daily chronic cough, and spitting up yellowish whitish phlegm 
all the time.  The veteran indicated that these symptoms were 
worse in the winter.  

The examination showed the nose to be congested, throat red, 
and tympanic membrane was normal.  Chest expiration was 
normal, inspiration was normal, there was no wheezing, no 
rhonchi, and the cardiovascular system was noted as normal.  
X-ray of the chest showed heart, lungs, diaphragm, pleura, 
mediastinum and bony structures were within normal limits for 
the veteran's age.

At her May 1998 Travel Board hearing, the veteran testified 
to having excessive phlegm, throat pain, difficulty 
breathing, and chest pain.  She indicated that if she walked 
5 blocks she was out of breath and exhausted.  She testified 
that she used many over the counter products for her 
bronchitis and used an inhaler everyday.  The veteran 
indicated that she had not been to the doctor for her 
bronchitis in a year and decided to self medicate because 
when she did go to the VA she only received Sudafed.  

At her September 1998 VA general medical and respiratory 
examinations, the veteran reported having a cough with 
yellowish greenish expectoration daily and experienced 
shortness of breath on running a quarter of a mile and also 
when walking and got tightness in the chest.  She also 
reported excessive phlegm and excessive congestion in the 
nose, but no blood.  The veteran indicated that she used a 
nasal inhaler and Sudafed.  

The examination showed the veteran to be 146 pounds with 
normal nasal septum and breath sounds equal on both sides.  
There were no rales or rhonchi and inspiration and expiration 
was normal.  There was no wheezing and no evidence of COR 
pulmonale, RVH or pulmonary hypertension.  There was no 
evidence of weight loss or weight gain.  The cardiovascular 
examination showed S1 and S2 normal with no murmur.  EKG was 
noted as normal and pulmonary function tests revealed 
spirometry normal.  FEV-1 was 97 percent and FEV-1/FVC was 81 
percent; DLCO was low but after ventilation was normal.  The 
examiner opined that this was probably from anemia.  

At her October 1999 VA examination, the veteran reported dry 
cough, nasal congestion, sneezing, constant nasal drip with 
production of whitish sputum especially during physical 
activity.  During exacerbation the veteran indicated that she 
felt short of breath, but denied history of asthma or 
wheezing.  She denied fever or night sweats and indicated 
that she lost a few pounds due to voluntary dietary 
restrictions.  The veteran stated she had daytime 
hypersomnolence.  She described one episode of hemoptysis in 
the last year in which she felt extremely ill at the time and 
experienced nausea, vomiting and cough, which resolved.  The 
veteran indicated that she did not utilize a CPAP machine, 
oxygen therapy, antibiotics, or Beta Agonists.  She reported 
using Prozac, Sudafed p.r.n., and cough syrup p.r.n. 

The examination showed no clinical evidence of pulmonary 
hypertension, right ventricular hypertrophy, corpulmonale or 
CHF.  The veteran had no residual or pulmonary embolus and no 
evidence of respiratory failure.  Her blood pressure was 
110/70, respiration was 14, and heart rate was 64.  The 
tympanic membranes were normal and sinuses revealed no pain 
on palpation.  The pharynx was normal and nasal mucosa was 
pale and boggy.  The neck was supple without adenopathy and 
the lungs were clear.  The heart had a regular rate with a 
normal S1-S2, without a murmur.  The extremities revealed no 
edema, cyanosis or clubbing.  There was no evidence of 
chronic pulmonary hypertension or chronic pulmonary 
thromboembolism.  It was noted that the veteran had not been 
diagnosed with malignant neoplasm.  Pulmonary function tests 
revealed a FEV-1 of 116 percent, FEV1/FVC was 79 percent of 
predicted and DLCO (SB) was 80 percent of predicted.  The 
interpretation was that spirometry and diffusion capacity was 
within normal limits.  

VA outpatient treatment reports dated January 1999 to 
February 2002 show that the veteran was seen in February and 
March 1999 for complaints of cold symptoms to include 
respiratory and sinus congestion, yellow/green productive 
cough, headache, fever, body aches, malaise, dysphagia, and 
sore throat.  Examination showed clear oral mucosa, mild 
hyperemia on nasal mucosa with clear discharge, slightly 
enlarged tonsils without exudate, no lymphadenopathy, good 
air entry throughout entire lung fields, no rales, no 
wheezing, heart regular normal intensity, and no murmur or 
rub.  The impression was acute viral bronchitis, probable 
superinfection with bacteria, and no evidence of pneumonia.  

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes a VA examinations dated August 
1993, October 1995, September 1998, and October 1999, VA 
outpatient treatment records dated December 1993 to July 1994 
and January 1999 to February 2002; copies of transcripts from 
RO hearing dated September 1994 and Travel Board hearing 
dated May 1998.  The issue was also remanded twice for 
further development.  No additional pertinent evidence has 
been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for the disability at 
issue.  The discussion in the statement of the case and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The veteran has been made 
aware of the evidence and information necessary to 
substantiate the claim and of VA's assistance in the 
developemnt of the claim.  Thus, although the claim was 
developed before the effective date of the VCAA, there is no 
reasonable possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. §§ 5103, 5103A.

The service connected bronchitis is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

With regard to the evaluation of the veteran's service-
connected respiratory disorder, it is noted that the 
schedular criteria by which respiratory disabilities are 
rated changed during the pendency of the veteran's appeal.  
The new criteria became effective on October 7, 1996.  
Therefore, adjudication of a claim regarding the evaluation 
of service-connected chronic bronchitis must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.

Under the old version of Diagnostic Code 6600, a 10 percent 
evaluation is warranted for a moderate bronchitis, with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent 
evaluation was assigned for a moderately severe bronchitis, 
with a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and evidence of beginning chronic 
airway obstruction.  A 60 percent evaluation is warranted for 
severe bronchitis, with a severe productive cough and dyspnea 
on slight exertion and pulmonary function testing indicative 
of a severe ventilatory impairment.  A 100 percent rating is 
assigned when the bronchitis is pronounced, with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right sided heart involvement.

Under the amended version of Diagnostic Code 6600, effective 
on and subsequent to October 7, 1996, a 10 percent rating may 
be assigned for chronic bronchitis with FEV-1 of 71 to 80 
percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO 
(SB) 56 to 65 percent predicted.  A 30 percent rating 
requires FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 
56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  A 
60 percent rating requires FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent predicted; or a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating requires FEV-1 less than 40 percent predicted 
value; or FEV-1/FVC less than 40 percent; or DLCO (SB) less 
than 40 percent predicted; or a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2001).

Analysis

Although the veteran has complained of a persistent cough, 
considerable expectoration, and dyspnea on exercise, 
considering all the evidence and the old rating criteria of 
Diagnostic Code 6600, no more than a 10 percent evaluation is 
reflected in the objective manifestations of the veteran's 
bronchitis.  Under Diagnostic Code 6600, her respiratory 
condition does not show moderately severe chronic bronchitis 
manifested by persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and the beginning of 
chronic airway obstruction.  VA examinations have 
consistently noted no rales with no evidence of the 
beginnings of chronic airway obstruction.  October 1995 VA 
chest x-ray revealed heart, lungs, diaphragm, pleura, 
mediastinum and bony structures were within normal limits for 
the veteran's age.  VA examinations have also shown 
inspiration and expiration to be normal with no wheezing and 
no bronchi.  Although the veteran has complained of whitish 
greenish expectoration, persistent cough, and dyspnea on 
exercise, the clinical evidence does not show a moderately 
severe disability manifested by rales throughout the chest 
and the beginning of chronic airway obstruction to warrant a 
30 percent evaluation under the old criteria.

Considering all the evidence and the new rating criteria of 
Diagnostic Code 6600, no more than a 10 percent evaluation is 
warranted for bronchitis.  That is, the veteran's respiratory 
condition does not show FEV-1 of 56 to 70 percent predicted, 
or FEV-l/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 
percent predicted.  The September 1998 VA examination found 
FEV-1 was 97 percent and FEV1/FVC was 81 percent; DLCO was 
low but after ventilation was normal.  The examiner opined 
that this was probably from anemia.  The October 1999 VA 
examination found FEV-1 of 116 percent FEV1/FVC was 79 
percent of predicted and DLCO (SB) was 80 percent of 
predicted.  The results of the pulmonary function testing 
clearly demonstrates that the veteran's bronchitis to be no 
more than 10 percent disabling under Diagnostic Code 6600.

Consideration has been given as to whether the veteran is 
entitled to a "staged" rating for her service-connected 
bronchitis as prescribed by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson, 12 Vet. 
App. at 119.  It is found, however, that the veteran's 
service-connected history of bronchitis is shown to have 
warranted the assignment of the 10 percent both prior to, and 
on and after, October 7, 1996.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bronchitis is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

